                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


SEVEN C’S PROPERTIES, LLC; ET AL.                 :       CIVIL ACTION NO. 2:18-cv-0804

VERSUS                                            :       JUDGE JAMES

KINETICA ENERGY EXPRESS, LLC;
ET AL.                                            :       MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 29] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the Motion to Remand [doc. 14] be GRANTED, that the Motion

for Attorney Fees [id.] be DENIED, and that the matter be remanded to the 38th Judicial District

Court, Cameron Parish, Louisiana.

       THUS DONE AND SIGNED in Chambers this 7th day of May, 2019.
